Knowlton, C. J.
The plaintiff brought suit upon a policy of life insurance, issued to her intestate, and the defendant answered that the policy was procured by fraud practised upon the company in regard to the risk. It is elementary law that this, if proved, would be a good defence. Proof might be made by showing material false and fraudulent representations, whether oral or in writing, and reliance upon them as an inducement to the issuing of the policy. The defendant offered in evidence a *157written application of the plaintiff’s intestate for insurance, containing representations alleged to be fraudulent. There is no doubt of its competency on this issue, unless the statute prevents the use of it.
The statute relied on by the plaintiff is as follows: “ Every policy which contains a reference to the application of the insured, either as a part of the policy or as having any bearing thereon, must have attached thereto a correct copy of the application, and unless so attached the same shall not be considered a part of the policy or received in evidence. Each application for such policy shall have printed upon it in large bold-faced type the following words: ‘ Under the laws of Massachusetts, each applicant for a policy of insurance to be issued hereunder is entitled to be furnished with a copy of this application attached to any policy issued thereon.’ ” R. L. c. 118, § 73. The application referred to in this statute is an application in writing. The policy in this case has no reference to any application of the insured, either oral or written. The policy and this application are therefore not within the terms of the statute.
The object of the statute is to prevent companies from holding insured persons bound by a contract in writing of which they have no copy. While the language of the statute is broad enough to prevent the use of an application to prove fraud, when the policy refers to an application and it is not attached to the policy, there is no reason for extending the statute by construction, so as to make it prevent the proof of fraud by an application, when the policy contains no reference to an application. It is not the policy of the law to create unnecessary obstacles to the proof of fraud. It has recently been decided that a provision in a policy of insurance, making it incontestable for fraud from its inception, is void as against public policy. Reagan v. Union Ins. Co. 189 Mass. 555. We are of opinion that this statute does not prevent the proof of fraud by the introduction of an application in writing, in cases where no application is referred to in the policy.
The defendant called a medical witness, who had examined the insured for another company a long time before this policy was issued, and had written out on the back of the application his statements as to the physical condition of the insured at the time of the examination. The witness testified that he had no *158recollection of the circumstances of the examination, and that, seeing and examining the application did not refresh his memory in any way, although he could state that he then knew that the statements written on the application were true when made by him. The writing containing the statements was excluded, and the witness was not permitted to use it to refresh his memory.
The writing was plainly inadmissible; but what the witness said of it was enough to justify him in using it to aid him in testifying. With the aid of the paper he could testify with absolute certainty what statements were made by him at the time of the examination. After the lapse of time, an attorney at law who makes and witnesses many legal instruments might be unable to remember any of the circumstances of witnessing one of these, while the paper, in connection with processes of memory as to his rules and practices in witnessing instruments, would make him know that he saw the paper executed, or heard the signer of it acknowledge the genuineness of the signature. The tendency of recent decisions has been to enlarge the use of entries in writing, made by a witness, as a memorandum to aid him in testifying. It has often been said that a witness can use them only to refresh his memory, and that unless they serve.him in that way they are not competent. In a broad sense this may be true, for it may be that one’s recollection is refreshed when he remembers his methods and practices in regard to making writings, and from that knowledge and recollection is able to say that the facts are as stated by him in a writing made long before. In this case the witness may not have been quite accurate in saying that the paper did not refresh his recollection in any way, while he was doubtless correct, in the sense that it did not bring back to his recollection the circumstances of the particular occasion. We are of opinion that he should have been permitted to testify of the matters stated in the writing, using it as an aid to his memory, Mayberry v. Holbrook, 182 Mass. 463. Costello v. Crowell, 133 Mass. 352. Cobb v. Boston, 109 Mass. 438, 444. Morrison v. Chapin, 97 Mass. 72.
The exclusion of the question to the witness Evans, on cross-examination, was within the discretion of the court.
Exceptions sustained,